Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 13, should “an output of the front end differential amplifier” be “the output stage of the front end differential amplifier”? see lines 7 and 8 of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19, the claim is unclear because the specification does not disclose the claimed subject matter. Especially, how input and output electrical biases are determined to be approximately equaled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 11, 16, 20, 21, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (20160079942), hereinafter called LI.
Regarding claims 1 and 16, LI (Fig. 3A) discloses a circuit comprising: a front end differential amplifier having two input terminals (inp, inn); two input resistors (336, 346), each of the two input resistors coupled to a respective one of the two input terminals (inp, inn); and Common-mode feedback circuit (350) can be read as an input common mode biasing circuit for an output stage (332, 342) of the front end differential amplifier, the input common mode biasing circuit comprising two current sources (334 and 344) configured to generate currents for biasing the output stage of the front end differential amplifier. 
Regarding claims 5 and 20, wherein the two input terminals of the front end differential amplifier are configured to receive an input signal via the two input resistors, wherein the input signal is generated by a sense resistor (322).  
Regarding claims 6 and 21, further comprising circuitry (CMFB (350)) for detecting a common mode voltage of the sense resistor via node (324).  
Regarding claims 11 and 26, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (334 and 344) to maintain insensitivity to current flowing through the two input resistors.  
Regarding claims 12 and 27, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (334 and 344) to minimize distortion caused by changing polarity of an input signal received by the front end differential amplifier.  

Claim(s) 1, 2, 11, 12, 16, 17, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak et al. (8,229,382), hereinafter called MAK.
Regarding claims 1 and 16, MAK (Fig. 3) discloses a circuit comprising: a front end differential amplifier having two input terminals (305, 310); two input resistors (315, another NOT label), each of the two input resistors coupled to a respective one of the two input terminals (305, 310); and Common-mode feedback circuit (370) can be read as an input common mode biasing circuit for an output stage (350) of the front end differential amplifier, the input common mode biasing circuit comprising two current sources (360) configured to generate currents for biasing the output stage of the front end differential amplifier. 
Regarding claims 2 and 17, further comprising: a back end differential amplifier coupled to an output of the front end differential amplifier; and 15an output common mode biasing circuit (390) for an output stage of the back end differential amplifier.  
Regarding claims 11 and 26, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (360) to maintain insensitivity to current flowing through the two input resistors.  
Regarding claims 12 and 27, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (360) to minimize distortion caused by changing polarity of an input signal received by the front end differential amplifier.  

Claim(s) 1, 11-16 and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vera Villarroel et al. (10,955,691), hereinafter called VERA.
Regarding claims 1 and 16, VERA (Fig. 2A) discloses a circuit comprising: a front end differential amplifier having two input terminals (Vinp, Vinn)); two input resistors (16), each of the two input resistors coupled to a respective one of the two input terminals (Vinp, Vinn); and  current sources (I01, I02 or IS1, IS2) configured to generate currents for biasing the output stage of the front end differential amplifier. 
Regarding claims 11 and 26, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (I01, I02 or IS1, IS2) to maintain insensitivity to current flowing through the two input resistors.  
Regarding claims 12 and 27, wherein the output stage of the front end differential amplifier is independently biased by two separate current sources (I01, I02 or IS1, IS2) to minimize distortion caused by changing polarity of an input signal received by the front end differential amplifier.  

Regarding claims 13 and 28, see Fig. 1, further comprising a digital-to-analog converter (3) to generate the currents for biasing the output stage of the front end differential amplifier.  
Regarding claims 14, 15, 29 and 30, see Fig. 1, wherein the currents for biasing the output stage of the front end differential amplifier enable calibration of an offset/non-linearity (21) of the circuit/system.  

Allowable Subject Matter
Claims 3, 7-10, 18 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 18 call for, further comprising a common mode feedback circuit coupled to virtual grounds of the back end differential amplifier in order to minimize 20common mode current flowing through feedback resistors of the back end differential amplifier.  

Claims 7-9 and 22-24 call for, wherein supply rails for the front end differential 5amplifier are generated based on the common mode voltage.  
Claims 10 and 25 call for, wherein a reference voltage for virtual grounds of 15the front end differential amplifier are set based on the common mode voltage.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843